Title: Report on the Petition of Arthur Upshur, [28 November 1776]
From: Committee of the Virginia House of Delegates
To: 


                    The Committee of Privileges and Elections have, according to Order, had under their consideration the Petition of Arthur Upshur to them referred and have agreed to the following report. Your Committee find that the said Arthur Upshur, having several Vessels on the Stocks, cleared one of them out for the British West Indies on the 20th. day of July 1775; but that the said Vessel was not launched until the 26th. day of August:
                    That on the 2d. day of September when the Storm happened, the said Vessel had no part of her loading on board. That the said Vessel sailed after the 10th. day of September, to one of the foreign  West India Islands with a load of Indian Corn. That on the 2d. day of October following the Committee of the County of Accomack proceeded to enquire into the matter and on such enquiry declared the said Upshur had violated the Continental Association by sending out the said Vessel, and Ordered his Case to be published in the Virginia Gazette. That after the return of the said Vessel, the said Upshaw (as appears by the Minutes of the said Committee) denying that he had intentionally violated the said Association, voluntarily submitted the matter again to the determination of the Committee, who, at a Session held on the 8th. day of January 1776, upon further enquiry were of Opinion that he had violated the said Association ignorantly; but that having behaved obstinately and ill afterwards, he ought to be fined and they accordingly fined him £100. which sum the said Upshur deposited with a Member of the Committee.
                    Your Committee further find that the said Petitioner hath, both before and since the said transaction, conducted himself as a friend to the American Cause.
                    Whereupon the Committee have come to the following Resolutions.
                    Resolved, that it is the Opinion of this Committee, that tho’ the Committee of Accomack were actuated by the best of Motives, yet they erred in proceeding to impose a fine upon the Petitioner, and that therefore the said fine ought to be restored to the said Petitioner by the person with whom it was deposited.
                    Resolved, as the Opinion of this Committee, that the Petitioner, having violated the said Association through ignorance and having in other respects conducted himself as a friend to the American Cause, ought to be restored to the rights of dealing and intercourse with his Country.
                